                                                                           Clerk’s Office
Case 1:21-cr-00037-EK-CLP Document 30 Filed 08/16/21 Page 1 of 1 PageID #: Filed
                                                                           227 Date:
                                                                           8/16/2021

                                                                                                       U.S.
                                                                                                       DISTRICT
                                                                                                       COURT
                                                                                                       EASTERN
   UNITED STATES DISTRICT COURT
                                                                                                       DISTRICT OF
   EASTERN DISTRICT OF NEW YORK
                                                                                                       NEW YORK
   . ·-------------------- ·- ----~---------------~· X                                                 BROOKLYN
   UNITED STATES OF AMERICA
                                                                                                       OFFICE
                         -against-                                     Docket No. 21-cr-37 (EK)

   EDUARD FLOREA
   -------------------------------·- -------- .- -------- - X

                             CONSENT TO HA VE A PLEA TAKEN
                        BEFORE A UNITED STATES MAGISTRATE JUDGE

           The United States Magistrate Judge has informed me of my right to have my plea taken

   before a United States District Judge. I have further been advised, however, that I may consent to

   have the plea taken before a Magistrate Judge. I understand that I will suffer no prejudice if I

   refuse to so consent. I further understand that ifl do not consent, the District Court Judge assigned

   rather than the Magistrate Judge will conduct the plea allocution.

           After having discussed this matter fully with my counsel, I hereby consent to enter my plea

   before a Magistrate Judge.


                                                                ~~
                                                                Eduard Florea
                                                                Defendant



   ~mey
   By: Francisco Navarro, AUSA


    Dated:     Brooklyn, New York
               August 9, 2021


                                                                cierCPollak
                                                                Chief United States Magistrate Judge
                                                                Eastern District of New York
